It is 
an honour and a legitimate source of pride for me to 
speak from this rostrum on behalf of my country, the 
Central African Republic, on the occasion of the sixty-
ninth session of the General Assembly of our shared 
Organization.

I would like first to address, on behalf of the 
delegation that is accompanying me and in my own 
name, my warm congratulations to Mr. Sam Kutesa, 
Minister for Foreign Affairs of the Republic of Uganda, 
for his election as President of the General Assembly 
at its sixty-ninth session. My congratulations also go 
to Mr. John Ashe, who successfully presided over the 
Assembly at its sixty-eighth session, during which the 
situation in my country was widely debated and was 
subject to numerous resolutions of the Security Council.

I would especially like to express all my gratitude 
and that of the people of the Central African Republic 
to Secretary-General Ban Ki-moon for his dynamism 
and commitment to my country, a commitment that was 
embodied in his April visit to Bangui.

It is also especially important for me to solemnly 
address members in this Hall to express the profound 
gratitude of the Central African people for the 
international community’s unwavering and tireless 
commitment to my country in distress. That recognition 
goes especially to the Heads of State of the Economic 
and Monetary Community of Central Africa (CEMAC), 


the Economic Community of Central African States 
(ECCAS), the African Union, European Union, and 
the countries of the International Mediation under 
the leadership of President Denis Sassou Nguesso of 
the Republic of the Congo. It also extends to France 
and its President for their dogged determination, and 
to the United States of America and members of the 
International Contact Group on the Central African 
Republic for their renewed and unflagging support for 
the transition authorities in my country.

The sixty-ninth session is being held at a time 
when my country is still experiencing a worrying 
humanitarian, security and economic situation that 
challenges all of us as members of the international 
community. The political instability and internal 
conflicts that have been recurring for more than two 
decades have plunged the Central African Republic into 
a situation of extreme vulnerability. Since December 
2012, the Central African Republic has been shaken by 
one of the worst crises in its history, which has left the 
Central African people in a dramatic situation.

Following the resignation of my predecessor on 
10 January, I responded to the distressed calls of the 
people of the Central African Republic. My election has 
raised great hopes among the people of my country, who 
welcomed the election of the first woman President of 
the Central African Republic as a sign of a break with 
the past and the start of a new future. Since then I have 
felt the weight of the responsibility that has befallen me 
and taken stock of the situation that I had inherited.

With determination, I immediately embarked 
upon dealing with the situation, with the support 
of the international community, in accordance with 
the road map for the transition, whose main axes are 
the restoration of security and peace, the resolution 
of the serious humanitarian crisis, the recovery of 
State authority throughout the national territory, the 
relaunching of economic activities, and, of course, the 
holding of free, transparent and democratic elections. 
Today, I rejoice that my calls to the international 
community to support the efforts of the transition 
have not remained unanswered; we have been offered 
multifaceted support, thanks to which the worst was 
avoided in my country.

Those combined efforts have resulted in noticeable 
progress on security issues and humanitarian, 
economic and political matters. In terms of security, I 
welcome the Security Council’s adoption of resolution 
2149 (2014) on 10 April, authorizing the deployment 
of the United Nations Multidimensional Integrated 
Stabilization Mission in the Central African Republic 
(MINUSCA), which was a strong response on the part 
of the international community to the Central African 
crisis and which led, on 15 September, to the final 
transfer of authority from the African-led International 
Support Mission in the Central African Republic to 
MINUSCA. I want to thank all States that have made 
their troops, materiel and financial contributions 
available to the Mission.

We have placed high hopes in the deployment of 
the Mission, which should contribute effectively and 
efficiently to securing the country’s path to peace and 
sustainable development. The fact remains, however, 
that the success of the Mission will also depend on the 
close involvement of the national security and defence 
forces, which can provide support to the Mission based 
on their knowledge of the terrain.

I would ask the Sanctions Committee to show 
great understanding and to reconsider the arms 
embargo imposed on the Central African Republic. 
At the same time, it is also urgent to go beyond the 
Brazzaville forum, which resulted in the signing of 
an agreement to cease hostilities and opened the way 
for the disarmament of all armed groups, the reform 
of the defence and security sectors, and especially the 
implementation of the disarmament, demobilization 
and reintegration programme. In those areas, too, we 
will need substantial backing from the international 
community.

In the humanitarian field, efforts have been 
ongoing since January. To date, the number of internally 
displaced persons has dropped from 900,000 to 175,000 
people, which means that 81 per cent of the internally 
displaced persons have left makeshift sites to return 
to their communities. Despite the improvements, the 
humanitarian situation remains worrying in general, 
since it is dependent on the fragile security situation, 
particularly in the countryside.

Efforts should be focused on the return of 400,000 
refugees now in neighbouring countries. Similarly, the 
resources mobilized so far cover only 48 per cent of 
the expressed humanitarian need. In that respect, we 
expect other disbursements to support the return of 
displaced and exiled persons to their homes.

With regard to the economy, the Central African 
Republic’s economy has been hit hard by the deep 
crisis. As a result, the growth rate of the country fell 


to minus 36 per cent in 2013, placing the country in 
sudden deep recession. Thanks to active diplomacy, the 
Central African Republic has benefited from emergency 
budgetary support for CEMAC and ECCAS countries, 
an agreement signed with the International Monetary 
Fund for the conclusion of a programme for the rapid 
disbursement of credits and budgetary support from 
the World Bank, the African Development Bank and 
the European Union, as well as agreements signed with 
France for budget support. Beyond the announcements 
that have been made, the effective disbursement 
of those funds will boost our country’s economic 
activities and set it on a path of growth. The emergency 
plan for sustainable reconstruction was designed to 
effectively respond to the economic crisis, and one of 
our expectations vis-à-vis the international community 
is that we should be given all the necessary support for 
the effective implementation of that plan.

In order to promote political dialogue and national 
reconciliation and help Central Africans to live better 
with one another, I have always focused on pacifying 
hearts and minds so as to achieve genuine national 
reconciliation. The first step was taken in Brazzaville 
on 23 July. It is now time to continue the process in 
the Central African Republic itself, by providing our 
people with an opportunity to assess the situation of the 
country themselves and share their vision for the future 
of the country, and by bringing together all the parties 
to the crisis around a table to consider a new republican 
pact to recast the Central African State. The Central 
African Republic cherishes the ardent wish that special 
attention will be given to the political process, whose 
success will depend on the resources available for its 
implementation.

I would like to commend the relevance of the 
theme that was chosen for this session of the General 
Assembly. That theme should lead us to take stock 
of the achievements of the Millennium Development 
Goals and of emerging challenges. It comes at the right 
time, because our world continues to be shaken by 
crises of all types in Africa, the Middle and Near East, 
Asia, Eastern Europe and Latin America. The Ebola 
virus disease, which is raging throughout the West 
African region with the risk of expanding beyond the 
region, is another current challenge that has large-scale, 
adverse economic and humanitarian consequences in 
many countries. I would like to take this opportunity 
to extend, from this high rostrum, my most heartfelt 
condolences and those of the people of the Central 
African Republic to our brotherly countries in Africa 
affected by that scourge, which has claimed so many 
lives.

I also extend my condolences and those of the 
Central African people to French President François 
Hollande and the French people for the dastardly 
murder of Hervé Gourdel, which has upset us all. That 
cowardly murder is a timely reminder of the need to 
step up our fight against terrorism, which remains a 
major threat to our planet and a real obstacle to the 
promotion of international peace and security. The 
Central African Republic calls for greater mobilization 
by the international community against terrorism, and 
in particular against the Boko Haram sect operating 
in Nigeria and Cameroon, not far from the borders of 
my country and against the Lord’s Resistance Army, 
which continues to rage throughout the territory of 
the Democratic Republic of the Congo and some 
neighbouring countries.

Similarly, the Central African Republic opposes the 
proliferation of small arms and light weapons, which 
continue to be traded illicitly and continue to fuel the 
worst conflicts throughout the world, particularly in 
Africa. The Central African Republic welcomes the 
efforts undertaken to achieve the signing of the Arms 
Trade Treaty and the adoption of Security Council 
resolution 2117 (2013) on the non-proliferation of 
small arms and light weapons, and we are awaiting the 
effective implementation of that resolution.

Related to situations of war is the issue of justice 
and human rights. I am strongly committed to fighting 
impunity. The Central African Republic, as a party to 
the Rome Statute, will continue to support the actions 
of the International Criminal Court in its fight against 
impunity for the most serious crimes, which affect the 
entire international community, and especially my 
country. In that context, the Central African Republic 
supports the initiative taken by France and Mexico 
to cut back on the abusive use of the right of veto in 
the Security Council in cases involving massacres of 
civilian populations, war crimes and genocide.

My country had been committed to achieving the 
Millennium Development Goals, and to that end has 
developed a poverty-reduction strategy paper that has 
been implemented with tangible results, including in 
the areas of water, sanitation and education. That was 
the case until the most recent crisis unfortunately came 
about, which called everything into question. I should 
also like to draw the attention of the international 
community to landlocked States like mine and to call 


for international solidarity to ensure that substantial 
assistance be granted to them in order to ease the 
burden associated with our economic vulnerability and 
facilitate the implementation of the Almaty Programme 
of Action.

I commend the efforts undertaken by the 
international community to stem climate change and its 
negative impact on the world. I strongly encourage all 
countries to ratify the Doha Amendment to the Kyoto 
Protocol and to incorporate the principles of the United 
Nations Framework Convention on Climate Change 
into the new agreement to be adopted at Paris in 2015.

The Central African Republic is against any and 
all attempts in favour of partition and threats against 
the territorial integrity of nations. As such, it supports 
the position of the Kingdom of Morocco on the Sahara 
issue, which is in accordance with Security Council 
resolutions 1754 (2007) and 2152 (2014).

I cannot conclude without paying a heartfelt tribute 
to the work of the United Nations to promote peace 
throughout the world. In conclusion, I would like to 
express, above all, my pride at the courage and great 
resilience of the Central African people and their 
determination to rise up from the recurrent crises that 
have inflicted untold suffering on them. Long live the 
United Nations! Long live international solidarity to 
ensure that peace and security prevails throughout the 
world!
